                                       Case 3:20-cv-02731-VC Document 888 Filed 12/17/20 Page 1 of 3



                              1   Susan E. Coleman (SBN 171832)
                                  E-mail: scoleman@bwslaw.com
                              2   BURKE, WILLIAMS & SORENSEN, LLP
                                  444 South Flower Street, Suite 2400
                              3   Los Angeles, CA 90071-2953
                                  Tel: 213.236.0600       Fax: 213.236.2700
                              4
                                  Attorneys for Respondents-Defendants
                              5   THE GEO GROUP, INC. (Sued herein as
                                  GEO GROUP, INC.) and NATHAN ALLEN
                              6
                              7
                              8                          UNITED STATES DISTRICT COURT
                              9                        NORTHERN DISTRICT OF CALIFORNIA
                          10                                  SAN FRANCISCO DIVISION
                          11
                          12      ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                                  BRENDA RUIZ TOVAR, LAWRENCE
                          13      MWAURA, LUCIANO GONZALO                      STATUS UPDATE BY THE GEO
                                  MENDOZA JERONIMO, CORAIMA                    GROUP, INC. AND NATHAN
                          14      YARITZA SANCHEZ NUÑEZ,                       ALLEN RE COVID-19 POSITIVE
                                  JAVIER ALFARO, DUNG TUAN                     STAFF AT MESA VERDE
                          15      DANG,
                                                                               Judge:   Hon. Vince Chhabria
                          16                   Petitioners-Plaintiffs,
                          17      v.
                          18      DAVID JENNINGS, Acting Director of
                                  the San Francisco Field Office of U.S.
                          19      Immigration and Customs Enforcement;
                                  MATTHEW T. ALBENCE, Deputy
                          20      Director and Senior Official Performing
                                  the Duties of the Director of the U.S.
                          21      Immigration and Customs Enforcement;
                                  U.S. IMMIGRATION AND CUSTOMS
                          22      ENFORCEMENT; GEO GROUP, INC.;
                                  NATHAN ALLEN, Warden of Mesa
                          23      Verde Detention Facility,
                          24                   Respondents-Defendants.
                          25
                          26              Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                          27      provide the following status report regarding staff at Mesa Verde who have recently
                          28      tested positive with COVID-19 and ongoing testing of staff.
BU R K E , W I LLI A M S &
  SO R E N SE N , LLP                                                                                   3:20-CV-02731-VC
                                                                         -1-
   A TTO R N E Y S A T LA W                                                                     121720 STATUS RE STAFF
       LO S A N GE LE S
                                        Case 3:20-cv-02731-VC Document 888 Filed 12/17/20 Page 2 of 3



                              1            There is one (1) Wellpath medical staff person out with COVID. There are
                              2   currently eleven (11) GEO staff persons off work with positive COVID-19 tests,
                              3   pending an appropriate quarantine period and compliance with return to work
                              4   guidelines.
                              5            The new positive results are as follows:
                              6            1) GEO maintenance staff R.S. (male) – was tested on December 14, 2020,
                              7               and received a positive test result on December 17, 2020. He began
                              8               having symptoms of loss of taste and headaches on December 13, 2020,
                              9               and has not worked since December 11, 2020. R.S. works in maintenance
                          10                  wearing a face mask and had no close contact with any detainees. He had
                          11                  close contact with two staff members in his last 2 days of work, and they
                          12                  have been tested.
                          13      Cumulative Totals:
                          14               GEO now has 46 cumulative individuals who have tested positive. Wellpath
                          15      has 8 cumulative positive results.
                          16               There are no individuals who have tested positive and then after a period of
                          17      90 days recovery tested negative twice in a row before testing positive again (i.e.
                          18      reinfection).
                          19               Staff Testing Update:
                          20               Staff testing resumed on December 14, 2020, with 74 GEO staff and 18
                          21      Wellpath staff tested to date. There are 68 negative results, 1 positive result, and 5
                          22      pending for GEO. There are 12 negative results and 6 pending for Wellpath.
                          23      ///
                          24      ///
                          25      ///
                          26      ///
                          27      ///
                          28      ///
BU R K E , W I LLI A M S &
  SO R E N SE N , LLP                                                                                       3:20-CV-02731-VC
                                                                             -2-
   A TTO R N E Y S A T LA W                                                                         121720 STATUS RE STAFF
       LO S A N GE LE S
                                    Case 3:20-cv-02731-VC Document 888 Filed 12/17/20 Page 3 of 3



                              1            Testing is continuing weekly on a rolling basis which is conducted as staff
                              2   report to work for their shifts, except for any staff already on sick, FMLA or other
                              3   leave.
                              4
                              5 Dated: December 17, 2020                   BURKE, WILLIAMS & SORENSEN, LLP
                              6
                              7                                            By: /s/ Susan E. Coleman
                                                                                Susan E. Coleman
                              8
                                                                           Attorneys for Defendants
                              9                                            THE GEO GROUP, INC. and NATHAN
                                                                           ALLEN
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
BU R K E , W I LLI A M S &
  SO R E N SE N , LLP                                                                                       3:20-CV-02731-VC
                                                                             -3-
   A TTO R N E Y S A T LA W                                                                         121720 STATUS RE STAFF
       LO S A N GE LE S
